Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 14, 2015

                                      No. 04-15-00121-CV

                      INTEREST OF A.T., A.T., X.T., M.T., AND F.T.,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02073
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        Appellant’s request for a reporter’s record in this interlocutory appeal included a request
for the records of the hearings conducted on September 10, 2013, October 24, 2013, and
September 23, 2014. The docket sheet indicates these hearings were reported by court reporter
David Zarate. The record was originally due March 30, but we granted Zarate an extension of
time to April 10 to file the record. The records of these hearings have not been filed.

       We order David Zarate to file the records of these hearings by April 17, 2015. No
extensions of time will be granted.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court